Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, see pages 14-18 of Applicant's Response, filed 11/02/2021, with respect to the 35 U.S.C. 101 and 35 U.S.C. 103 rejections have been fully considered and are persuasive. The 35 U.S.C. 101 and 35 U.S.C. 103 rejections have been withdrawn.
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Regarding the direction of claims 1, 8, and 15 to patent eligible subject matter under 35 U.S.C.
101, the claims recite creating a smart contract associated with the item on a blockchain, the smart contract including shipping information for each stage of the selected shipping route and public key data of the recipient, sender, and one or more shipping entities associated with the selected shipping route; receiving, at a contract address of the smart contract, a hashed request for next shipping information for the selected shipping route, wherein the hashed request was hashed via a private key corresponding to a public key of the public key data; cryptographically authenticating, via the smart contract, the hashed request using the public key of the public key data, the public key corresponding to the private key.  Such a combination of elements represents a practical application of any recited abstract ideas since it brings about the technical improvement of the functioning of a computer, or an improvement to other technology or technical field. For example, an advantage of the claimed invention is that the shipping information in blocks on a blockchain can be encrypted to limit access to only authorized entities or to restrict access to only a portion of the routing information. By way of example, the "identity" and "information" about a "sender" and a "receiver" of a created routing data block can be "cryptographically protected from different shipping entities" in a "shipping network". Applicant's Specification, paragraph [0036]. Such a "secure shipping tag" does not include "personal information" in order to protect the details of "sensitive information of the sender or receiver from the multiple shipping entities" involved in a route in the shipping network. Applicant's Specification, paragraph [0037]. Since the claims recite a practical application of the recited abstract ideas, they are directed to patent eligible subject matter under 35 U.S.C. 101.
Regarding the novelty/non-obviousness of claims 1, 8, and 15 (and their dependents), the closest prior art is as follows:
	Gillen (U.S. Patent Application Publication No. 2019/0019144) teaches a system for verifying the physical proximity of counterparties in digital asset transfers.  Digital assets or other units of value (e.g., Bitcoin) can be “transmitted” from one wallet address (e.g., a public key of a sender) to another wallet address (e.g., a public key of a receiver)
	Ben-Ari (U.S. Patent Application Publication No. 2018/0343114) teaches a system for executing cryptographically secure transactions in a network comprising a public ledger.  An initiator randomly generates a new shared secret (SH1), encrypts the shared secret using the public key of recipient B and stores the result in the smart contract.
	Hasan, Blockchain-Based Proof of Delivery of Physical Assets With Single and Multiple Transporters, 01-Jan-2018, IEEE Access (Volume: 6, Page(s): 46781-46793) teaches a blockchain as an immutable, trusted, and decentralized ledger with logs and events that can be used for transparency, traceability, and tracking. A solution and a general framework is presented using the popular permissionless Ethereum blockchain to create a trusted, decentralized PoD system that ensures accountability, auditability, and integrity. The solution uses Ethereum smart contracts to prove the delivery of a shipped item between a seller and a buyer irrespective of the number of intermediate transporters needed.
.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/OMAR ZEROUAL/Primary Examiner, Art Unit 3628